     Case 5:19-cv-01331-JDE Document 20 Filed 06/29/20 Page 1 of 10 Page ID #:791




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11   TARA M. L.,1                            ) Case No. 5:19-cv-01331-JDE
                                             )
12                                           )
                        Plaintiff,           ) MEMORANDUM OPINION AND
13                                           )
                                             ) ORDER
                   v.                        )
14                                           )
     ANDREW M. SAUL,                         )
15                                           )
     Commissioner of Social Security,        )
16                                           )
                                             )
17                         Defendant.        )
18
19         Plaintiff Tara M. L. (“Plaintiff”) filed a Complaint on July 19, 2019,
20   seeking review of the Commissioner’s denial of her application for
21   supplemental security income (“SSI”). The parties filed a Joint Submission (“Jt.
22   Stip.”) regarding the issues in dispute on May 19, 2019. The matter now is
23   ready for decision.
24
25
26   1
      Plaintiff's name has been partially redacted in accordance with Fed. R. Civ. P.
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
28
     Case 5:19-cv-01331-JDE Document 20 Filed 06/29/20 Page 2 of 10 Page ID #:792




 1                                            I.
 2                                   BACKGROUND
 3         Plaintiff protectively filed her application for SSI on November 25, 2015,
 4   alleging disability commencing on September 22, 2015. AR 15, 226. On June
 5   19, 2018, after her application was denied initially and on reconsideration (AR
 6   79, 97), Plaintiff, represented by counsel, testified before an Administrative Law
 7   Judge (“ALJ”), as did a vocational expert (“VE”). AR 35-53.
 8         On July 12, 2018, the ALJ concluded Plaintiff was not disabled. AR 15-
 9   26. The ALJ found that Plaintiff had not engaged in substantial gainful activity
10   since November 25, 2015, the application date. AR 17. The ALJ found Plaintiff
11   had severe impairments of: status post left ankle fracture; seizures, possibly
12   controlled; and anxiety/depression. AR 17. The ALJ also found Plaintiff did
13   not have an impairment or combination of impairments that met or medically
14   equaled a listed impairment and had the residual functional capacity (“RFC”)
15   to perform a range of light work as defined in 20 C.F.R. § 416.967(b)2,
16   specifically, Plaintiff:
17         [C]an lift and/or carry 20 pounds occasionally and 10 pounds
18         frequently; sit for six hours out of an eight hour workday; stand
19         and/or walk for six hours out of an eight hour workday; push/pull
20         as much as lift/carry; and occasionally work with moving
21
22         2
             “Light work” is defined as
23         lifting no more than 20 pounds at a time with frequent lifting or
           carrying of objects weighing up to 10 pounds. Even though the weight
24         lifted may be very little, a job is in this category when it requires a good
25         deal of walking or standing, or when it involves sitting most of the time
           with some pushing and pulling of arm or leg controls. To be considered
26         capable of performing a full or wide range of light work, you must have
27         the ability to do substantially all of these activities.
     20 C.F.R. § 416.967(b); see also Rendon G. v. Berryhill, 2019 WL 2006688, at *3 n.6
28   (C.D. Cal. May 7, 2019).
                                             2
     Case 5:19-cv-01331-JDE Document 20 Filed 06/29/20 Page 3 of 10 Page ID #:793




 1         mechanical parts. The [Plaintiff] is precluded from climbing ladders,
 2         ropes, or scaffolds; working at unprotected heights; and operating a
 3         motor vehicle. Additionally, the [Plaintiff] is limited to performing
 4         simple, routine tasks; and making simple work related decisions.
 5   AR 18-19.
 6         The ALJ found Plaintiff had no past relevant work. AR 24. However,
 7   considering her age, education, work experience, and RFC, the ALJ concluded
 8   she was capable of performing jobs that exist in significant numbers in the
 9   national economy, including the jobs of: Cleaner (Dictionary of Occupational
10   Titles [“DOT”] 323.687-014), Bagger (DOT 920.687-018), and Advertising
11   distributor (DOT 230.687-010). AR 25. Thus, the ALJ concluded Plaintiff was
12   not under a “disability,” as defined in the Social Security Act, since November
13   25, 2015, the date the application was protectively filed. AR 26. Plaintiff’s
14   request for review of the ALJ’s decision by the Appeals Council was denied,
15   making the ALJ’s decision the agency’s final decision. AR 1-6.
16                                           II.
17                                LEGAL STANDARDS
18      A. Standard of Review
19         Under 42 U.S.C. § 405(g), this court may review the Commissioner’s
20   decision to deny benefits. The ALJ’s findings and decision should be upheld if
21   they are free from legal error and supported by substantial evidence based on
22   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
23   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
24   Substantial evidence means such relevant evidence as a reasonable person
25   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
26   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
27   preponderance. Id. To determine whether substantial evidence supports a
28   finding, the reviewing court “must review the administrative record as a whole,
                                              3
     Case 5:19-cv-01331-JDE Document 20 Filed 06/29/20 Page 4 of 10 Page ID #:794




 1   weighing both the evidence that supports and the evidence that detracts from
 2   the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th
 3   Cir. 1998). “If the evidence can reasonably support either affirming or
 4   reversing,” the reviewing court “may not substitute its judgment” for that of
 5   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
 6   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
 7   rational interpretation, [the court] must uphold the ALJ’s findings if they are
 8   supported by inferences reasonably drawn from the record.”).
 9         Lastly, even if an ALJ errs, the decision will be affirmed where such
10   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
11   the ultimate nondisability determination,” or if “the agency’s path may
12   reasonably be discerned, even if the agency explains its decision with less than
13   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
14      B. Standard for Determining Disability Benefits
15         When the claimant’s case has proceeded to consideration by an ALJ, the
16   ALJ conducts a five-step sequential evaluation to determine at each step if the
17   claimant is or is not disabled. See Ford v. Saul, 950 F.3d 1141, 1148-49 (9th
18   Cir. 2020); Molina, 674 F.3d at 1110.
19         First, the ALJ considers whether the claimant currently works at a job
20   that meets the criteria for “substantial gainful activity.” Id. If not, the ALJ
21   proceeds to a second step to determine whether the claimant has a “severe”
22   medically determinable physical or mental impairment or combination of
23   impairments that has lasted for more than twelve months. Id. If so, the ALJ
24   proceeds to a third step to determine whether the claimant’s impairments
25   render the claimant disabled because they “meet or equal” any of the “listed
26   impairments” set forth in the Social Security regulations at 20 C.F.R. Part 404,
27   Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d
28   996, 1001 (9th Cir. 2015). If the claimant’s impairments do not meet or equal a
                                              4
     Case 5:19-cv-01331-JDE Document 20 Filed 06/29/20 Page 5 of 10 Page ID #:795




 1   “listed impairment,” before proceeding to the fourth step the ALJ assesses the
 2   claimant’s RFC, that is, what the claimant can do on a sustained basis despite
 3   the limitations from her impairments. See 20 C.F.R. § 416.920(a)(4); Social
 4   Security Ruling (“SSR”) 96-8p.
 5         After determining the claimant’s RFC, the ALJ proceeds to the fourth
 6   step and determines whether the claimant has the RFC to perform her past
 7   relevant work, either as she “actually” performed it when she worked in the
 8   past, or as that same job is “generally” performed in the national economy. See
 9   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
10   perform her past relevant work, the ALJ proceeds to a fifth and final step to
11   determine whether there is any other work, in light of the claimant’s RFC, age,
12   education, and work experience, that the claimant can perform and that exists
13   in “significant numbers” in either the national or regional economies. See
14   Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir. 1999). If the claimant can
15   do other work, she is not disabled; but if the claimant cannot do other work
16   and meets the duration requirement, the claimant is disabled. See id. at 1099.
17         The claimant generally bears the burden at each of steps one through
18   four to show she is disabled, or she meets the requirements to proceed to the
19   next step; and the claimant bears the ultimate burden to show she is disabled.
20   See, e.g., Ford, 950 F.3d at 1148; Molina, 674 F.3d at 1110. However, at Step
21   Five, the ALJ has a “limited” burden of production to identify representative
22   jobs that the claimant can perform and that exist in “significant” numbers in
23   the economy. See Hill v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Tackett,
24   180 F.3d at 1100.
25                                          III.
26                                    DISCUSSION
27       The parties present one disputed issue: did the ALJ properly consider the
28   consultative psychiatric opinion of Dr. Divy Kikani. See Jt. Stip. at 4.
                                             5
     Case 5:19-cv-01331-JDE Document 20 Filed 06/29/20 Page 6 of 10 Page ID #:796




 1   A.    Applicable Law
 2         In setting an RFC, an ALJ must consider all relevant evidence, including
 3   medical records, lay evidence, and “the effects of symptoms, including pain,
 4   that are reasonably attributable to the medical condition.” Robbins v. Soc. Sec.
 5   Admin., 466 F.3d 880, 883 (9th Cir. 2006) (citation omitted).
 6         “There are three types of medical opinions in social security cases: those
 7   from treating physicians, examining physicians, and non-examining
 8   physicians.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th
 9   Cir. 2009). “As a general rule, more weight should be given to the opinion of a
10   treating source than to the opinion of doctors who do not treat the claimant.”
11   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “The opinion of an
12   examining physician is, in turn, entitled to greater weight than the opinion of a
13   nonexamining physician.” Id. “[T]he ALJ may only reject a treating or
14   examining physician’s uncontradicted medical opinion based on clear and
15   convincing reasons” supported by substantial evidence in the record.
16   Carmickle v. Comm’r Sec. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008)
17   (citation omitted). “Where such an opinion is contradicted, however, it may be
18   rejected for specific and legitimate reasons that are supported by substantial
19   evidence in the record.” Id. at 1164 (citation omitted).
20   B.    Analysis
21         On March 8, 2016, Dr. Kikani conducted consultative psychiatric
22   evaluation of Plaintiff based on a one-time meeting with her. AR 559-62. He
23   stated his source of information was Plaintiff, “in entirety.” AR 559. He
24   relayed her history of her present illness, her past psychiatric history, medical
25   history, and family/social history. AR 559-60. His “review of systems”
26   included “[h]istory of seizure disorder [and] health care problems due to
27   alcohol abuse.” AR 560. The doctor reviewed Plaintiff’s activities of daily
28   living, and noted she reported the ability to care for her personal needs such as
                                              6
     Case 5:19-cv-01331-JDE Document 20 Filed 06/29/20 Page 7 of 10 Page ID #:797




 1   feeding, dressing, bathing, toileting, and that she could do household chores
 2   such as cook and clean. AR 560. The doctor’s mental status examination
 3   included notations that Plaintiff’s grooming was “unkempt” and that she
 4   ambulated with a walker. AR 560. He stated that her speech is low in volume
 5   and her affect “blunted.” AR 560. Her thought content reflected feelings of
 6   despair, helplessness, and hopelessness. AR 560. The doctor stated that “in
 7   [his] opinion she was suffering from schizoaffective disorder, unspecified.” AR
 8   561. The doctor noted that Plaintiff had been seeing a psychiatrist and she was
 9   being managed with medication. AR 561. He found that Plaintiff showed
10   moderate impairment in nearly all areas of mental functioning, except he
11   opined that “she will have no problems remembering, understanding, and
12   carrying out simple instructions,” and had moderate-to-marked impairment
13   “in persisting at normal work situations under customary work pressure.” AR
14   561. He concluded by stating that in his opinion Plaintiff was “moderately
15   psychiatrically impaired.” AR 561.
16         The ALJ set forth a detailed summary of Dr. Kikani’s examination (AR
17   22-23), and he gave the opinion “little” weight based on: (1) Plaintiff’s
18   admissions; (2) recent mental health records; and (3) its inconsistency with the
19   medical record. AR 24.
20         The ALJ conducted a proper assessment of the opinion. Preliminarily,
21   the Court notes that the ALJ did not reject the opinion in its entirety. By
22   providing a summary of the opinion and assigning “little” weight, the ALJ
23   necessarily gave consideration and credited aspects of the opinion. AR 24.
24   Indeed, the ALJ limited Plaintiff’s RFC to light work, restricted her from
25   certain tasks that could be affected by her mental limitations, such as precluding
26   her from operating a vehicle, and limited her “to performing simple, routine
27   tasks” and “making simple work[-]related decisions.” AR 19. These restrictions
28   at least partially reflected Dr. Kikani’s opinion. See, e.g., Reddick, 157 F.3d at
                                             7
     Case 5:19-cv-01331-JDE Document 20 Filed 06/29/20 Page 8 of 10 Page ID #:798




 1   725 (ALJ can satisfy substantial evidence requirement “by setting out a detailed
 2   and thorough summary of the facts and conflicting clinical evidence, stating his
 3   interpretation thereof, and making findings”); Waldner v. Colvin, 2015 WL
 4   711020, at *6 (D. Or. Feb. 18, 2015) (no error in RFC finding that specifically
 5   included limitations tailored to claimant).
 6         To the extent the ALJ did not accept the more-restrictive mental
 7   limitations in the opinion, he gave proper reasons for doing so. First, the ALJ
 8   noted that Plaintiff admitted she had no problems with socialization. AR 24.
 9   Indeed, by the time of the hearing, Plaintiff generally denied many of the
10   impairments that initially formed the basis of her claim of disability (see, e.g.,
11   AR 37-38, 41-42, 44), including testifying that she does not have any problems
12   dealing with other people, that she does not get into fights or arguments with
13   people where she lives, and that she does not have any problems when someone
14   tells her what to do (AR 44). This, for example, conflicted with Dr. Kikani’s
15   findings that Plaintiff was moderately impaired in her ability to respond
16   appropriately to coworkers, supervisors, and the public, or that she had a
17   moderate impairment in her ability to respond appropriately to usual work
18   situations. AR 561. The ALJ properly relied on the discrepancy between the
19   opinion and Plaintiff’s admissions. See Shavin v. Comm’r Soc. Sec. Admin.,
20   488 F. App’x 223, 224 (9th Cir. 2012) (ALJ may reject physician’s opinion by
21   noting conflicting testimony); Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir.
22   1995) (ALJ may reject opinion that conflicts with claimant’s testimony).
23         Second, the ALJ found that Dr. Kikani’s restrictive limitations were not
24   supported by more-recent mental health records that showed she was doing
25   well on medications, had stable mood, and logical thought process. AR 24.
26   Progress notes reflected the ALJ’s finding. AR 567 (3/16/16 – Plaintiff stable
27   on medications); 618 (9/21/16 - Plaintiff “seems to be doing well”); AR 618
28   (10/19/16 (same)); AR 619 (11/11/16 (same)); AR 619 (12/14/16 Plaintiff
                                              8
     Case 5:19-cv-01331-JDE Document 20 Filed 06/29/20 Page 9 of 10 Page ID #:799




 1   “denies having mental illness”); 620 (1/23/17 Plaintiff “continues to enjoy
 2   participating” at adult day health care center; Plaintiff “counseled and given
 3   positive feedback”); 621 (2/8/17 Plaintiff “is doing well,” she “engaged and
 4   smiled”); 622 (3/24/17 Plaintiff “seems to be doing well” and “seems to enjoy
 5   both attending and participating” at adult day health care center; denies feelings
 6   of sadness); 622 (4/17/17 Plaintiff “seems to be doing well”); 623 (5/12/17
 7   (same)); 623 (6/19/17 (same)); 7/12/17 (Plaintiff “continues to enjoy both
 8   attending and participating” at adult day health care center). Accordingly, the
 9   ALJ properly relied on this factor. See, e.g., Shavin, 488 F. App’x at 224 (ALJ
10   may reject physician’s opinion by “noting legitimate inconsistencies and
11   ambiguities in the doctor’s analysis or conflicting lab test results[ or] reports . .
12   .” (internal citation omitted)); Warre v. Comm’r Soc. Sec. Admin., 439 F.3d
13   1001, 1006 (9th Cir. 2006) (impairments that can be controlled with treatment
14   are not disabling).
15         Finally, the ALJ pointed to Dr. Kikani’s notations that Plaintiff was
16   unkempt and ambulated with a walker. AR 24. However, the ALJ noted that
17   two weeks before Dr. Kikani’s examination Plaintiff admitted to doing well on
18   medications, and just a week after the examination findings indicated Plaintiff
19   had adequate grooming and hygiene, normal gait, and was logical and alert.
20   AR 24. The ALJ properly determined that these findings, which bookended in
21   close proximity Dr. Kikani’s examination, were in stark contrast with findings
22   in the opinion. See AR 571 [treating physician Dr. Edwin De Leon’s 2/18/16
23   progress note stating “[Plaintiff] is doing well on the current medication; no
24   acute issues; mood has been stable . . .”], 568 [De Leon’s 3/16/16 progress note
25   indicating “Appropriate Dress[,] Adequate Grooming[,] and Hygiene,” and
26   findings showing normal gait, “Logical” thought content, and “Alert/Awake”
27   consciousness]; See Ford, 950 F.3d at 1156 (conflicting medical professional
28   findings a valid consideration in discounting an opinion); Batson v. Comm’r
                                               9
     Case 5:19-cv-01331-JDE Document 20 Filed 06/29/20 Page 10 of 10 Page ID #:800




 1   Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004) (“[I]t was permissible for
 2   the ALJ to give [opinions] minimal evidentiary weight, in light of . . . opinions
 3   and observations of other doctors.”). While Plaintiff contends the ALJ’s
 4   reasoning fails to appreciate that mental health impairments “wax and wane”
 5   (Jt. Stip. 7-8), these conflicting findings nonetheless are substantial evidence
 6   supporting the ALJ’s decision. See Ford, 950 F.3d at 1156 (“Although
 7   [claimant] argues that the ALJ failed to recognize the inherently variable nature
 8   of mental illness, ‘[t]he court will uphold the ALJ’s conclusion when the
 9   evidence is susceptible to more than one rational interpretation.’” (citation
10   omitted)).
11         The Court finds that the ALJ did not in his assessment of Dr. Kikani’s
12   opinion. Accordingly, reversal is not warranted.
13                                           IV.
14                                        ORDER
15         IT THEREFORE IS ORDERED that Judgment be entered affirming
16   the decision of the Commissioner and dismissing this action with prejudice.
17
18   Dated: June 29, 2020
19
                                                   ______________________________
20
                                                   JOHN D. EARLY
21                                                 United States Magistrate Judge
22
23
24
25
26
27
28
                                             10
